    Case 1:20-cv-02246-RMB Document 3 Filed 08/04/20 Page 1 of 5 PageID: 27



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

________________________
                                     :
FREDERICK MILLER,                    :
                                     :       Civ. No. 20-2246 (RMB)
                   Petitioner        :
                                     :
         v.                          :              OPINION
                                     :
DAVID E. ORTIZ,                      :
                                     :
               Respondent            :
________________________             :

BUMB, United States District Judge

       This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., Dkt. No.

1.) Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, 1 the judge must promptly

examine the petition and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the clerk to notify the petitioner.” § 2254, Rule 4.

For   the     reasons   discussed   below,    the   Court     will   dismiss   the

petition.




1 Rule 4 is applicable to habeas petitions under 28 U.S.C. § 2241
under Rule 1, scope of the rules. § 2254, Rule 1.
     Case 1:20-cv-02246-RMB Document 3 Filed 08/04/20 Page 2 of 5 PageID: 28



I.      BACKGROUND

        Petitioner,     a   prisoner        incarcerated   in   the   Federal

Correctional Institution in Fort Dix, New Jersey, is challenging

the sentence imposed on him for drug offenses after his conviction

by a jury in the United States District Court, Southern District

of Alabama. United States v. Miller, 1:14-306(CG-B-1) (S.D. Ala.

Aug. 10, 2016) (Dkt. No. 170.) 2 Petitioner was sentenced to a 204-

month term of imprisonment. Id. Petitioner did not appeal nor did

he file a motion to vacate, set aside or correct sentence under 28

U.S.C. § 2255. Id.; see also Pet. ¶¶7-12, Dkt. No. 1.

II.     DISCUSSION

        A.   The Petition

        For his first ground for relief, Petitioner alleges that the

location where his offense allegedly occurred was never ceded to

the United States; therefore, the court lacked jurisdiction over

him. (Pet., ¶13, Dkt. No. 1.) In Ground Two of the petition,

Petitioner asserts a fraud was committed on the court by bringing

the claim in federal rather than state court. (Id.) In Ground

Three, Petitioner contends the sentencing court lacked federal

question jurisdiction. (Id.)

        B.   Analysis

             1.      The § 2255(e) Saving Clause




2    Available at www.pacer.gov.
                                        2
  Case 1:20-cv-02246-RMB Document 3 Filed 08/04/20 Page 3 of 5 PageID: 29



     Congress enacted 28 U.S.C. § 2255 to replace traditional

habeas corpus under § 2241 for federal prisoners, for the purpose

of allowing prisoners to file motions seeking collateral review of

their sentences in the sentencing court rather than in the district

of confinement. Bruce v. Warden Lewisburg, 868 F.3d 170, 178 (3d

Cir. 2017). A federal prisoner must seek collateral review of his

conviction or sentence under § 2255, unless the prisoner can

establish that the saving clause of § 2255(e) is applicable. Id.

The saving clause applies when the remedy by motion under § 2255

is inadequate or ineffective to test the legality of a prisoner’s

sentence. Bruce,    868 F.3d at 178 (citing § 2255(e)).

     In 1996, Congress added significant gatekeeping provisions to

§ 2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered     evidence”   or   “a   new    rule   of

constitutional law made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise a claim on collateral review that the federal criminal

statute he was convicted for violating has since been interpreted

more narrowly. Id. Thus, the Third Circuit determined that “in the

unusual   situation   where    an   intervening      change    in    statutory

interpretation runs the risk that an individual was convicted of

conduct that is not a crime, and that change in the law applies

retroactively in cases on collateral review, he may seek another

                                     3
  Case 1:20-cv-02246-RMB Document 3 Filed 08/04/20 Page 4 of 5 PageID: 30



round of post-conviction review under § 2241.” Id. (quoting In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)).

     To proceed under § 2241, two conditions must be met:            (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, 933 F.3d 232, 239-40 (3d Cir. Aug. 5, 2019) (quoting

In re Dorsainvil, 119 F.3d at 252.)

          2.    Whether Petitioner’s Claims Fall Within the Saving
                Clause of § 2255(e)

     Petitioner’s claims do not rely on        an intervening change in

statutory interpretation by the Supreme Court. Petitioner had an

opportunity to challenge jurisdiction over his criminal case at

trial, on direct appeal and by motion under § 2255. It is now well

beyond the one-year statute of limitations to do so. 28 U.S.C. §

2255(f). Moreover, Petitioner’s claim that his offense occurred in

Alabama and not in the United States is frivolous. Therefore, it

is not in the interests of justice, pursuant to 28 U.S.C. § 1631,

to transfer the petition to the sentencing court to determine


                                     4
  Case 1:20-cv-02246-RMB Document 3 Filed 08/04/20 Page 5 of 5 PageID: 31



whether statutory or equitable tolling would permit him to bring

his claims in a § 2255 motion.

III. CONCLUSION

     For the reasons discussed above, the Court lacks jurisdiction

over Petitioner’s petition for writ of habeas corpus under § 2241

and the petition is dismissed.



An appropriate Order follows.



Date:   August 3, 2020

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     5
